UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

APR 19 2002

You have contacted the Office of Special Education Programs (OSEP) regarding a
complaint investigation (Intake Number
e Massachusetts
Department of Education against the
District concerning the

Under Part B of the-Individuals with Disabilities Education Act (IDEA) and its
implementing regulations, the term "related services" includes transportation, and such
developmental, corrective, and other supportive services as are required to assist a child
with a disability to benefit from special education. 20 U.S.C. ยง1401(22) and 34 CFR
ยง300.24(a). Such transportation includes transportation to and from school and between
schools; travel in and around school buildings; and specialized equipment (such as
special or adapted buses, lifts, and ramps) if required to provide special transportation for
a child with a disability. 34 CFR ยง300.24(b)(15).
As OSEP explained in a letter to District of Columbia Public Schools Superintendent
Franklin Smith, "if a public agency does not provide transportation to the general student
population, the issue of transportation for students with disabilities must be decided on a
case-by-case basis. If a public agency determines that a disabled student needs
transportation to benefit from special education, it must be provided as a related service
at no cost to the student and his or her parents." The letter goes on to state that "in all
instances, each student's need for transportation as a related service and the type of
transportation to be provided are issues to be discussed and decided during the evaluation
process and individualized education program (IEP) meeting, and the transportation
arrangements agreed upon should be included in the disabled student's IEP." 23 IDELR
344..
We reviewed
individualized education programs (IEPs) covering the school
years 1999-2000 and 2000-2001. In both IEPs, the section entitled transportation plan
states no special transportation plan is needed and transportation is not specified as a
related service. IDEA does not address your particular situation concerning whether
parents are entitled to reimbursement for transporting their child to services if
transportation is not a required related service on the IEP. We appreciate your bringing
400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 -

โข this issue to our attention and will consider this issue as we move forward in the IDEA
reauthorization process.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Ms. Marcia Mittnacht
State Director of Special Education

